Spofford, J.,
dissenting. This is a suit by the master for the privilege of emancipating his slave, with leave to remain in the State.
The action is neither petitory nor possessory; no question of title or of money is involved.
There is no amount whatever in dispute. Even the value of the slave is not shown. And there is no question about the bond given by plaintiff.
The whole proceeding was instituted under an anomolous provision, forming part of a statute which has become doubly inoperative, first having been declared void by a majority of this court, and afterwards expressly repealed. See State v. Harrison, 11 An. Acts 1857, p. 229.
The law, if ever in force, only conferred a jurisdiction upon the District Courts. No appeal to this court was authorized by it. And the proceeding fell only within the jurisdiction gracieuse of even the District Court, like the emancipation of minors, the authorization of married women to alienate or encumber their property, &c.
The “ matter in dispute” being only the privilege of the master to free his slave, and that privilege not appearing in any way to exceed three hundred dollars in value, I think the motion to dismiss the appeal should prevail.
Buchanan, J.
It appears that there is an amount exceeding $300 involved in this cause. Plaintiff has given bond in the sum of $1000, as required by the Act of 1855, “ relative to slaves and free colored persons,” section 72, that the slave Maria shall not become chargeable to the State.